 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondents to refrain in the future from abridging any of the rights guaranteedemployees by said Section 7 24Having found that the Respondents discharged Fern Miller on December 13,1958, in violation of Section 8(a) (1) and(3) of the Act, I shiall recommend that theRespondents offer her immediate and fall reinstatement to her former or a sub-stantially equivalent position without prejudice to her seniority and other rights andprivileges,and make her whole for any loss of pay she may have suffered by reasonof the discrunination against her, as found above,by payment to her of a sum ofmoney equal to the amount of wages she would have earned,but for the said dis-crmunation,between December 13, 1958, and the date of a proper offer of rem-statement to her as aforesaid,and that the said loss of pay be computed in accord-ance with the formula and method prescribed by the Board in FW WoolworthCompany,90 NLRB 289,to which the parties to this proceeding are expresslyreferred 25Upon the basis of the foregoing findings of fact,and upon the entire record inthis proceeding,I make the followingCONCLUSIONS OF LAW1The Respondents constitute,and have constituted at all times material to thisproceeding,a single employerwithin themeaning of Section2(2) of the Act2 Amalgamated Meat Cutters and Butcher Workmenof America, AFL-CIO, is,and has been at all times material to this proceeding,a labor organization withinthe meaning of Section2(5) of the Act3By discriminatorily dischargingFernMiller, as foundabove, theRespondentshave engaged m and are engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act4 By interfering with, restraining,and coercing employees in the exercise ofrights guaranteedthem bySection 7 of theAct, as foundabove, the said Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act5The aforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section2(6) and (7) of the Act[Recommendations omitted from publication l-May Department Stores d/b/a Famous Bap r Stores v NLRB,326 US 376Bethlehem Steel Company v N L R B,120 F 2d 641(C A, D C)Z In accordance with the Board's past interpretation, the expression"former or asubstantially equivalent position"is intended to mean "former position wherever possiblebut if such position is no longer in existence,then to a substantially equivalent position "The Chase National Bank of the City of New York San Juan,Puerto Rico,Branch,65 NLRB 827Benne Katz,Alfred Finkel,and Murray Katz, d/b/a Williams-burg Steel Products CompanyandArchitectural and Engi-neering Guild,Local 66, American Federation of TechnicalEngineers,AFL-CIO.Case No 2-CA-5368 January 22, 1960DECISION AND ORDEROn July 13, 1959, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake affirmative action, as set forth in the copy of the IntermediateReport attached heretoThereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief, and the GeneralCounsel filed a brief126 NLRB No 39 WILLIAMSBURG STEEL PRODUCTS COMPANY289Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the briefs,' and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the modifications andadditions noted below 2We agree with the Trial Examiner that the Respondent violated'Section 8 (a) (5) and (1) of the Act I by instituting, during theUnion's certification year and without notifying or consulting withthe Union, the following unilateral action: (1) Granting merit in-creases inOctober 1956 and January 1957; (2) changing sick-leavepolicy on or about March 11, 1957; (3) announcing a new automaticwage increase system in April 1957.'We find no merit in the Re-spondent's contention that the existence of an impasse in the bargain-ing negotiations with the Union justified it in taking such unilateralaction.Respondent in this connection asserts that the alleged im-_passe derived in part from the fact that the Union and another com-pany in the industry entered into a collective-bargaining agreementcontaining a "most favored nations" clause.' In the circumstances ofthis case, we reject this position .6For the evidence is clear that the'The Respondent's request for oral argument is denied,as the record,including theexceptions and briefs, adequatelypresentsthe issues and the positions of the parties3As we find insufficient support inthe recordtherefor,we do not adopt the statementsin the Intermediate Report that(1)Chief DraftsmanHalpern invited employee Langiulliinto the former's officeto lookat a company pension plan,and (2)Halpern told em-ployee Thibou that management had been working on a company contract for some time,,that the contractcontained a pension plan which the Union could not obtain for themen, and that the Union'sPioneercontractwas not asgood as thecompany contract.However,these findings of the Trial Examiner-are not essential to our concurrence withthe TrialExaminer's ultimate conclusionssSeeN.L R B. v Crompton-HighlandMills,Inc,337 U.S. 217 (1949) ;Armstrong.CorkCompany vN L R B ,211 F 2d 843, 847 (C A 5, 1954) ,Chambers ManufacturingCorporation,124 NLRB 721,Bonham Cotton Mills, Inc.,121NLRB 1235,1236.4we construethe IntermediateReport asfinding violationsonly with respect to theabovespecified unilateralactsAs the General Counsel filedno exceptions,we do notpass onany otherallegations in the complaintThereis no allegation in the complaintthat the Respondentgenerally bargainedin bad faithin the actual negotiations withthe Union.Therefore,we do not adopt the broad statementin the Intermediate Reportthat "..Respondent was merely going through the motionsof collectivebargainingwithout agenuine intentionof trying to negotiate an agreement with the Union..11s Theclause is captioned"ARTICLE XXV-MOST FAVORED NATIONS CLAUSE," andprovides:"Anythingto the contrary notwithstanding,no other Employerin The HollowMetal Door & Buck Industry shall be accordedterms and conditions in a collective bar-gaining agreementwhich are more favorable than those containedherein,includingclassifications and minimum ratesof pay.The foregoing however,shall not apply to,general wage increasesand rates of pay "6We do notadopt, as we find it unnecessaryto pass upon, the Trial Examiner's state-ment that "The clause did not.makeit impossiblefor theUnion to conclude anagreement with Respondent. ..554461-60--vol 126-20 '290DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent undertook its unilateral actions before negotiations werediscontinued in May 1957, or before, as we find on the record, theexistence of any possible impasse.ORDERUpon the entire record in this case and pursuant to Section 10(c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Benno Katz, Alfred Finkel,and Murray Katz, d/b/a Williamsburg Steel Products Company,Brooklyn, New York, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Unilaterally changing wages, rates of pay, or sick leave, orgranting merit increases, or in any similar or related manner refusingto bargain collectively with Architectural and Engineering Guild,Local 66, American Federation of Technical Engineers, AFL-CIO,as the exclusive representative of its employees in the following unit :All technical engineering employees in the engineering department ofthe New York operation, including estimators, technical clerks, de-.signers, draftsmen, listers, schedulers, hardware coordinators, methodsand/or process engineers, and other technical engineering employees.doing similar work regardless of assigned classification, but excludingall other employees, specifically office clerical employees, production,employees, salesmen, mechanics, teamsters, guards, and supervisorsas defined in the Act.(b)Refusing to bargain collectively concerning rates of pay, wages,-hours of employment, and other conditions of employment with theUnion as the exclusive representative of its employees in the above,,described unit.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the ex-'elusive representative of all its employees in the above-described unit.concerning rates of pay, wages, hours of employment, and other con-ditions of employment, and embody any agreement reached in a signedcontract.(b)Post at its plant at Brooklyn, New York, copies of the noticeattached hereto -marked "Appendix A." 7Copies of said notice, tobe furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereofand maintained 'by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employees are cus-7In the event that this order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" the-words "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order." WILLIAMSBURG STEEL PRODUCTS COMPANY291tomarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT unilaterally change wages, rates of pay, or sickleave, or grant merit increases, or in any similar or related mannerrefuse to bargain collectively with Architectural and EngineeringGuild, Local 66, American Federation of Technical Engineers,AFL-CIO, as the exclusive representative of our employees inthe following bargaining unit:All technical engineering employees in the engineeringdepartment of our New York operation, including estimators,technical clerks, designers, draftsmen, listers, schedulers,hardware coordinators, methods and/or processengineers,and other technical engineering employees doing similar workregardless of assigned classification, but excluding all otheremployees, specifically office clerical employees, productionemployees, salesmen,mechanics, teamsters, guards, andsupervisors as defined in the Act.WE WILL NOT refuse to bargain collectively concerning ratesof pay, wages, hours of employment, and other conditions ofemployment with the Union as the exclusive representative ofour employeesin the above-described unit.WE WILL, upon request, bargain collectively with the Union asthe exclusive representativeof allour employees in the above-described unit concerning rates of pay, wages, hours of employ-ment, and other conditions of employment, and embody anyagreementreached in a signed contract.BENNEKATZ,ALFRED FINKEL, ANDMURRAY KATZ, D/B/A WILLIAMSBURGSTEEL PRODUCTS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days fromthe date hereof,and must not be altered, defaced, or covered by any othermaterial. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed April 16, 1957, by the above-named Union, herein called theUnion, against the above-named partnership, herein called Respondent, the GeneralCounsel on September 8, 1958, issued a complaint alleging that Respondent hadengaged inunfair labor practices within the meaning of Section 8(a)-(1) and (5) andSection 2(6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act.Respondent, by its answer, denied thecommissionof any unfairlabor practices and pleaded affirmative defenses which will be summarized andconsidered in later portions of this report.Pursuant to notice, a hearing was heldbefore the duly designated Trial Examiner at New York, New York, betweenJanuary 28, 1959, and February 6, 1959.The General Counsel and Respondentwere represented by counsel, the Charging Union by its representative, and wereall afforded full opportunity to examine and cross-examine witnesses, to introduceevidence bearing on the issues, and to file briefs.Respondent's motion to dismissthe proceedings for want of proof made at the close of the testimony, on whichruling was reserved,isnowdisposed of in accordance with the findings of fact andconclusions of law made below. Since the close of the hearing, briefs have beenreceived from the General Counsel and Respondent and have been duly considered.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTBenueKatz, Alfred Finkel, and Murray Katz, are copartners d/b/a WilliamsburgSteel Products Company at Brooklyn, New York. where they are engaged in themanufacture, sale, and distribution of hollow metal doors, bucks, and related prod-ucts.During the year preceding the filing of the complaint herein, Respondent, in,the course and conduct of its business operations, caused to be manufactured, sold—and distributed at said plant products valued in excess of $200,000, of which,products valued in excess of $100,000 were shipped from said plant in interstate-commerce directly to States of the United States other than the State of New York.Respondent admits, and I find,that at all times material herein it has been engaged.in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDArchitectural and Engineering Guild, Local 66, American Federation of Technical'Engineers,AFL-CIO,herein called the Union,isa labor organization admitting tomembership employees of the Respondent.III.THE UNFAIRLABOR PRACTICESFollowing an election conducted by the Board pursuant to an agreement between,the Union and Respondent, the Union was, on July 5, 1956, certified as collective-bargaining representative of all technical engineering employees of Respondent'sengineering department in its New York operation including estimators, technicalclerks,designers, draftsmen, listers, schedulers, hardware coordinators,methodsand/or process engineers, and other technical engineering employees doing similarwork regardless of assigned classification, employed at its plant.Similar separatecertifications were issued to the Union by the Board on the same day for similarunits of employees at Superior Fire Proof Door and Sash Company, TriangleSteel ProductsCompany, World Steel Products Corp.,PioneerFire Proof DoorCorp., and City Steel Door Corp.All of the employees aforementioned, includingRespondent, were at all times material herein members of an association of approxi-mately 25 steel fabricators, manufacturing products similar to each other andknown as Hollow Metal Door and Buck Association, Inc., hereinafter referred toas the Association.On July 11, 1956. the Union, by identical letters to Respondent and each of thefive other employers where the union had been certified as bargaining representative,asked that arrangements be made as quickly as possible "for either individual orassociation wide bargaining" and advised that the Union would within 7 or 8 daystransmit its proposals for a collective-bargaining agreementThe letter noted,,however, that in accordance with "previous discussions and mutual understanding,the wage rates and/or increases shall be negotiated on an individual Employer-basis . . . ...On July 19, the Union sent to Respondent and the five oher employers. WILLIAMSBURG STEEL PRODUCTSCOMPANY293:a form letter listing a multitude of subjects for collective bargaining but repeating.its position that wage rates and increases were to be negotiated on an individual basis.Receiving no response to these letters,J.L.Raimist,businessmanager of theUnion, "many times" called Sidney O. Raphael, attorney for both the Respondentand the Association, but was unable to arrange a meeting until August 30, 1956, whenthe first conference was held in Raphael's office.Though subsequent meetingswere conducted in 1956 on October 2, 18, and 24, November 1, and December 5,and in 1957 on March 29, April 4 and 11, and May 1 and 13, the parties failed.to reach total agreement and carried on no further negotiations.Though both parties expressed willingness at the last meeting on May 13 to submittheir differences to arbitration, they could not agree on the method of arbitration.The Union demanded that the arbitration be conducted under the auspices of theNew York State Board of Mediation without cost to the parties, while Respondentinsisted that they be conducted by an arbitrator appointed by the American Arbitra-tion Association.Respondent objected to arbitration under auspices of the StateBoard on the ground, as stated in its brief, that Respondent felt the State Board"could not render the required service in an objective manner since :t had participatedto [a] great extent . . . when it attempted to handle this matter by mediation."'The Union's objection to arbitration by the American Arbitration Association wasthat it was too costly, and could not be afforded by the Union.On May 16,Respondent posted a notice on its bulletin board advising the employees in the unitthat negotiations had come to an impasse, that no immediate agreement was insight, and that Respondent had offered to arbitrate the dispute under the auspicesof the American Arbitration Association.Though the notice further stated thatits purpose was to advise the employees "of the present status of the situation," itmade no mention of the Union's offer to submit to arbitration by the State board.On May 17, the Union wrote Respondent asking for the immediate resumptionof negotiations.Respondent replied on May 21 stating its willingness to negotiate,,or to arbitrate under the American Arbitration Association.Though it was undis-puted that Raimist thereafter had a large number of telephone conversations aboutcontinuing the negotiations with Raphael, attorney for Respondent who also repre-sented it at every bargaining conference and at whose offices about half of thebargainingsessionswere held, no further meetings were held.On July 13, 1957, Halpern called employee Thibou to his office and told him thatmanagement had been working on a company contract "for quite some time" con-taining a pension plan which the Union could not obtain for the men.Halpern toldhim he had worked out a schedule showing how much each man would receive underthe plan based on age, length of service, and salary.At about the same time Halpernalso invited employee Langiulli into his office to look at the pension plan.Duringthe conversation with Thibou, Halpern told him that the contract which the Unionhad negotiated with Pioneer was not so good as the one Respondent was ready tooffer.On this and "various" other occasions, Halpern cautioned Thibou that hedid not want these matters "to get around to the rest of the men until the situationwas actually right for the information to be spread around."All this occurred at atime when Halpern, according to his own admission, "was well aware of considerabledissension and controversy among employees in the engineering department overunion matters, . . . that the employees were breaking up into two factions, and thathe had heard a rumor being circulated that the Board's certification "of the Unionwas no longer effective."During the last week in July 1957, Halpern "knew that thedissension among the employees had reached a point where they were going to dosomething about it during that week, at the coffee break, which . . .runsnormallyfor 10 to 15 minutes at 4 p.m."About the same time, the latter part of July, 40 to 50 employees in the bargainingunit held a meeting in Respondent's drafting room.The meeting was convened at4 p.m. and lasted, according to the estimate of several witnesses, from 1 to 2 hours.Working hours at that time were from 8 a in. to 4:30 p in. but the men "normally"worked overtime to 5:30.Though Halpern was aware of the meeting, his officebeing nearby and though he normally limited the coffee break to a relatively shortperiod, he took no action to return the men to work before the meeting adjourned.Employee T. Sneed, Jr, testified that he "believed" he was paid for the time he wasin attendance at the meeting, while several others testified that they punched outafterthe meeting was concluded. Based on this testimony, and there being no denial'A number of the meetings between the parties were conducted at the offices of theState board and had been presided over by Howard Gamier, a mediator in the employof that board 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof, itmay reasonably be inferred that the men were in fact paid for thisattendance at the meeting.Herbert Jacobson, then a coordinator and staff assistant to Halpern,2 assisted innotifying employees of the meeting which was called "basically . . . [to] doaway with [the Union] as the bargaining agent" because the men felt they "could doa better job [themselves] than.theUnion had done."Also in attendancewas Supervisor Edward Wisniewski, chief draftsman. Jacobson read a proposedcontract to be presented to Respondent and explained the procedure for decertifyingtheUnion which, he explained, required the resignation of the employees fromthe Union. By a vote of 20 to 15 the men decided to present the proposed contractto Respondent and to proceed with the decertification of the Union.Having previousto the vote agreed to abide by the vote of the majority, all employees in attendanceat the meeting signed documents to decertify the Union, and to withdraw theirmembership therefrom.Shortly after thismeeting,inAugust 1957, Respondentgranted liberal wage increases to practically every employee in the unit,increaseswhich exceeded those offered by Respondent to the Union in the previous May.The complaint, as amended at the hearing,allegesthat Respondent violated itsstatutory duty to bargain collectively with the Union"in that"itengaged in thefollowing misconduct:(a)Unilaterally changing sick leave.(b)Unilaterally changing wage rates.(c)Bargaining directly and individually with employees concerning wagesand other terms and conditions of employment 3(d)Aiding andassistingemployees to repudiate the Union.(e) Publicizing, sponsoring, permitting, attending and participating in meet-ings on itspremises of employees in derogation of the Union's representativestatus.(f)Unilaterally granting merit increases.It is the foregoing specified conduct, and nothing more, which paragraphs 10 and12 of the complaint plead as the conduct claimed to be violative of Section 8(a)(5)and (1) of the Act. In that state of the record, I have concluded that it wouldserve no useful purpose to make more detailed findings as to all the areas of agree-ment or disagreement reached by the parties during their negotiations but to turninstead to immediate consideration of the testimony pertaining to the specific mis-conduct alleged in the complaint.Merit increases for employees in the unit was one of the subjects which the Unionspecifically proposed as a subject of collective bargaining in its proposals submittedto Respondent on or about July 19, 1956. Raimist testified that at the first meetingon August 30, it was "definitely established that there would be a joint review ofmerits," but that the details would be worked out at later meetings.Alfred Finkel,the Respondent partner in charge of its labor relations and who participated in allthemeetings, testified that the subject was merely mentioned at the meetings onAugust 30 and October 2 and 10, 1956, but that the parties agreed on each of thosedates to postpone negotiating thereon until a later date.Notwithstanding the pend-ency of future negotiations, Respondent, in October 1956, unilaterally granted 34merit increases; 20 similar merit increases were unilaterally granted in January 1957.The evidence is undisputed that these merit increases were all granted withoutnotice to, or negotiation with, the Union.The evidence also establishes conclusivelythat Raimist vigorously protested this conduct at a number of the bargaining ses-sions as conduct tending "to destroy the bargaining unit and.the Union." 4On or about March 11, 1957, while negotiations with the Union were in progress—Respondent notified the employees in the bargainingunit,and its office personnel,that it was making a substantial change in its sick-leave policy and that the changewould be retroactive to January 1, 1957. Sick leave had been the subject of dis-2 At the time of the hearing, Jacobson was in charge of production control.8 In response to a motion for a bill of particulars, the General Counsel stated that thisallegation referred to the unilateral change of wage rates mentioned in (b) immediatelyabove.* It is no defense that Respondent was allegedly merely following an established prac-tice of quarterly reviewing the merit of its employees for "it is now beyond dispute thatan employer is under a duty to bargain with the representative of its employees withrespect to individual merit increases."General Controls Co.,88 NLRB 1341,citingNL.R.B. v. J. H. Allison & Company,165 F. 2d 766 (C.A. 6), cert. denied 335 U.S. 814,rehearing denied 335 U.S 905; see alsoArmstrong Cork Company v. N.L.R.B.,211 F. 2d843 (C.A. 5). WILLIAMSBURG STEEL PRODUCTSCOMPANY295,cussion between the parties at three conferences prior to March 11, 1957, but noagreement had been reached thereon.The change was imposed without notice totheUnion and was the subject of a vigorous letter of protest by the Union onMarch 15. In reply thereto, Respondent stated its position frankly, albeit mis-takenly, that it did "not feel obligated to explain the matter to [the Union] or anyoneelse until an agreement has been reached between" the partiesIn April1957,Ernst Halpern, chief draftsman and supervisor of the employeesin the bargaining unit,5 announced to those employees "that henceforth an automaticwage increase system would be in operation from them as follows: Up to $74.99 perweek-automatic increase of $5 per week every 3 months, from $75 to $90 perweek-automatic increase of $5 per week every 6 months; over $90 per week-merit increases review every 6 months, raises to be granted in management's discre-tion on a merit basis."These increases were announced without notice to, orconsultation with, the Union and were substantially better than what Respondenthad previously offered the Union.They were thereafter, with slight modification,put into effect.The foregoing findings that Respondent unilaterally granted merit increases,unilaterally changed its sick-leave policy and wage rates, all without notice to, ornegotiations with, the Union, are based on undisputed evidence. Indeed the testi-mony establishing that conduct was given by Finkel, Halpern, one of Respondent'stop supervisors, and by Respondent's own records.At the hearing, and in its brief, Respondent defended its action aforementionedon the ground that the Union conducted the negotiations in such an "untoward...and intemperate" manner as to create an impasse thereby so "alienat[ing] itsown members [that it] ceased to be their bargaining representative."Based on theforegoing premise, Respondent further contends that "in the face of the Union'sattitude and the impasse created thereby, the Respondents were authorized to givedirectly to their employees.the various wage and salary revisions . . . [which]followed an historical pattern "The only reason ascribed for the unilateral changeof the sick-leave policy was that Respondent deemed the change to be in the bestinterests of Respondent and its employees. I find this entire defense to be withoutmerit.In the argument in support of its defense, Respondent places greatest emphasis on(1) alleged shifting of positions by the Union from individual bargaining with Re-spondent to associationwide bargaining, and (2) to the alleged insistence by theUnion that Respondent had to accept a contract similar to the one that the Unionhad successfully negotiated with Aetna Steel Products Corporation, also a memberof the Association, and containing a "favored nations clause" which Respondentcontends "presented an impassable barrier to further negotiations with the Re-spondent and other employers."As to (1), the record clearly establishes that the Union was willing throughoutthe entire negotiations, as a matter of convenience to all the employers and theUnion, to bargain on an associationwide basis on all terms and conditions of em-ployment except wages, but demanded, as it had a right to demand, that the lattersubject be negotiated separately with Respondent. It was Respondent who, thoughfirst agreeing to that division of subjects, shifted its position.As to (2), dealing with the effect of the Aetna agreement on the negotiations be-tween the parties, it should be noted at the outset that this contract was first con-sidered in the negotiations on March 29, 1957,long after the unilateral merit in-creases of October 1956, January 1957, and the unilateral change of sick leave onMarch 11.Nor is there any merit to the argument that the "favored nations clause"in the Aetna agreement presented "an impassable barrier to further negotiations,with Respondent."That clause read as follows:ARTICLE XXV-MOST FAVORED NATIONS CLAUSEAnything to the contrary notwithstanding, no other Employer in the HollowMetal Door & Buck Industry shall be accorded terms and condition in a collec-tivebargaining agreement which are more favorable than those containedherein; including classifications and minimum rates of pay.The foregoing how-over, shall not apply to general wage increases and rate of pay.The clause did not, as Respondent contends, make it impossible for the Unionto conclude an agreement with Respondent, or any other employer, on terms or con-ditions of employment other than, or more favorable to the employers than, thosecontained in the Aetna agreement. Its only effect might be, as Raimist explained atthe conferences, to create a problem for the Union with the employees at Aetna5 At the time of the hearing, Halpern was shop superintendent and plant manager, 296DECISIONS OF NATIONALLABOR RELATIONS BOARDwhose working conditions might be worsened if other employers were given morefavorable terms,s In any event, the record establishes that the parties continuedto negotiate for approximately 6 weeks after the Union proposed the Aetna contractas a format or pattern on March 29.Rather than demonstrating bad-faith bargaining by the Union, the entire recordcompels the conclusion that it was Respondent's conduct which brought the nego-tiations to naught.Thus, Respondent's unilateral action heretofore found, "whilenegotiations were still continuing, and in complete disregard of the Union's status,provides the final insight into Respondent's conduct of the negotiations with theUnion.Itclearly shows that . . . Respondent was merely going through themotions of collective bargaining without a genuine intention of trying to negotiatean agreement with the Union as required by the provisions of the Act?On the entire record I find and conclude that by taking the unilateral actionabove found before any claimed impasse was reached,8and while negotiations werepending,Respondent did so in clear disregard of its obligation to bargain with theUnion as the exclusive bargaining representative of its employees, and therebyundermined the authority which the Act bestowed upon the Union. By that conduct,Respondent violated Section 8(a)(1) and (5) of the Act.Medo Photo SupplyCorporation vN.L R.B.,321U.S. 678, 683-684; MayDepartment Stores d/b/aFamous-Barr Company v. N.L.R.B.,326 U.S. 376;N.L.R.B. v. Crompton-HighlandMills, Inc.,337 U.S. 217.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of Respondent set forth in section III, above, occurring in connec-tion with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engagedin and is engagingin certain unfairlabor practices affecting commerce, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Having found that Respondent has failed to perform its obligation to bargain ingood faith with the Union, it will be recommended that upon request Respondentbargain in good faith with that organization.The withdrawal of membership fromthe Union by the employees in the latter part of July 1957, can have no effect onthe portion of the remedy just recommended.The Board has consistently held,with Supreme Court approval,9 "that the only means by which a refusal to bargaincan be remediedis anaffirmative order requiring the employer to bargain with theUnion which represented a majority at the time the unfair labor practice was com-mitted."Frank Bros. Company, et al.,44 NLRB 898, 917;Poultry Enterprises, Inc,102 NLRB 211, enfd. 207 F. 2d 522 (C.A. 5).Here, the unfair labor practices of which Respondent has been found guilty werecommitted within the year following the Board's certification and at a time whenthe Union was the unchallenged exclusive bargaining representative of its employees."Out of its wide experience, the Board many times has expressed the view that theunlawful refusal to bargain collectively with the employees' chosen representativedisrupts the employees' morale, deters their organizational activities and discouragestheir membershipin unions.The Board's study of this problem has led it to con-clude that, for thesereasons,arequirement that union membership be keptintact . . . would resultin permittingemployers to profit from their own refusalto bargain." 106 After the execution of the Aetna contract, the Union entered into individual contractson less favorable terms to the Union and the employees at Pioneer Fire Proof Door Corp ,Triangle Steel Products Co , Inc, and City Steel Door Corp7Fant Milling Company,117 NLRB 1277, 1282 enforcement denied on another groundin 258 F. 2d 851 (C.A 5), which decision was, however, reversed by the Supreme Courton June 15, 1959, 360 U S. 301.8 Even assuming "the existence of an Impasse, the legal rights inherent in this situationdepend upon whether or not such impasse was reached as the result of bona fide collectivebargaining.SeeN.L.R B v. Andrew Jergens Co ,175 F 2d 130 (C A 9, 1949) "Reed &Prince Manufacturing Company,96 NLRB 850.9 Franks Bros.Company et at v N.L R.B.,321 U.S 702.10 Ibid. LOCAL UNION 522, LUMBERDRIVERS, ETC.297The foregoing rationalealso requires rejection of Respondent's affirmative defensethat becauseof the lapseof time thisproceeding has becomemoot or barred bylaches."Respondentcannot takeadvantage of the Board's delay in order to relieveitselfof making amends for its unfair practices."N.L.R.B. v. AndrewJergensCompany,175 F. 2d 130 (C.A. 9), cert. denied 338 U.S. 827.Upon the basis of theforegoing findingsof fact, and upon theentire record inthe case, I makethe following:CONCLUSIONS OF LAW1.Architecturaland EngineeringGuild, Local 66, American Federation of Tech-nical Engineers,AFL-CIO,isa labor organization within the meaning of Section2(5) of the Act.2.All technical engineering employees of Respondent's engineering departmentin its New York operation including estimators, technical clerks, designers, drafts-men, linters,schedulers,hardware coordinators,methods and/or process engineers,and other technical engineering employees doing similar work regardless of assignedclassifications employed at its plant, excluding all other employees, specifically officeclerical employees, production employees, salesmen, mechanics, teamsters, guards,and supervisors as defined in the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.3.On and since July 5, 1956, the Union was, and presently is, the majority repre-sentative of the employees in the above-described appropriate unit for purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, or otherconditions of employment.4.By failing to perform its obligation to bargain in good faith with the Union inOctober 1956, and thereafter, Respondent has engaged in and is engaging .in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5. By unilaterally granting merit increases in October 1956 and in January 1957,by unilaterf ` hanging its sick-leave policy on or about March 11, 1957, and by uni-laterally granting wage increases in April 1957, Respondent interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section 7of the Act, and has thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a)( I) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Local Union 522, Lumber Drivers, Warehousemen&Handlers,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of AmericaandMach Lumber Company.Case No. 22-CC-1. January 06, 1960DECISION AND ORDEROn October 23, 1959, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins.]The Board has reviewed the rulings of the Trial Examiner made126 NLRB No. 41.